19-58075-mar   Doc 37   Filed 04/09/20   Entered 04/09/20 13:43:02   Page 1 of 5
19-58075-mar   Doc 37   Filed 04/09/20   Entered 04/09/20 13:43:02   Page 2 of 5
19-58075-mar   Doc 37   Filed 04/09/20   Entered 04/09/20 13:43:02   Page 3 of 5
19-58075-mar   Doc 37   Filed 04/09/20   Entered 04/09/20 13:43:02   Page 4 of 5
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                   DETROIT DIVISION

 In Re:                                           Case No. 19-58075-mar

 Michael P. Scarber                               Chapter 13

 Debtor.                                          Judge Mark A. Randon

                                        PROOF OF SERVICE

        The undersigned does hereby certify that a copy of the Notice of Mortgage Postpetition
Fees, Expenses, and Charges has been duly electronically serviced, noticed or mailed via U.S.
First Class Mail, postage prepaid on April 9, 2020 to the following:

          Michael P. Scarber, Debtor
          11932 Champaign
          Warren, MI 48089

          Ethan D. Dunn, Debtor’s Counsel
          bankruptcy@maxwelldunnlaw.com

          Krispen S. Carroll, Trustee
          notice@det13ksc.com

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor




  19-58075-mar         Doc 37    Filed 04/09/20   Entered 04/09/20 13:43:02      Page 5 of 5
